Title: To Benjamin Franklin from François-Louis Teissèdre de Fleury, [before 29 January 1780]
From: Fleury, François-Louis Teissèdre de
To: Franklin, Benjamin


Sir
[before January 29, 1780]
The king has dezired me to send to him my medaille; I did answer, you had Received order to have it struck; & that as soon it would be done, I should present it to him.

If it was possible it Could be struck next week, I would be much obliged to you. Or if you have too much business, give me that Care; tell me the price you intend to put to it, & I shall Carrefully follow your directions.
I Could wish in one side the fort of Stonypoint, with this motto.
aggeres, paludes, hostes victi.
On the other side. A crown of Laurels, with a flag Struck. & this motto— Corona muralis.
Round it, the united States to L. C. Fleury.
I beg you would answer to Me as soon as possible, & believe me very Respectfully your Most obedient humble servant
FLEURYhotel de picardie Ruë de seine à paris.
 Notation: Fleury.